Citation Nr: 1046026	
Decision Date: 12/08/10    Archive Date: 12/20/10	

DOCKET NO.  06-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the VARO in 
Waco, Texas, that, in pertinent part, denied entitlement to the 
benefit sought. 

The case was most recently before the Board in June 2010 at which 
time it was remanded for further development.  The case has been 
returned to the Board for appellate review.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that any current low back disability is related 
to active military service or any incident thereof, and 
arthritis, if present, was not manifested within a year following 
service discharge.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated 
by active service, nor may one be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits it will notify the claimant of the following:  (1) Any 
information and medical or lay evidence that is necessary to 
substantiate the claim; (2) what portion of the information and 
evidence the VA will obtain; and (3) what portion of the 
information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  Those elements are:  (1) Veteran 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that various letters from VA, including ones 
dated in September 2005, March 2006, and June 2010, have 
essentially complied with the mandates of the VCAA.  The Veteran 
has been provided with notice of the information and evidence 
needed to substantiate his claim.  He has also been told what 
evidence VA would be responsible for obtaining and what evidence 
VA would assist him in obtaining.  He was also advised of the 
evidence necessary to establish a disability rating or an 
effective date once service connection is granted.  

With regard to the duty to assist the claimant, under 38 U.S.C.A. 
§ 5103A, VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
obtained the service treatment records, VA records, and private 
medical records.  The case was remanded by the Board in 2008 and 
again in 2009 and again in 2010 to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  However, 
for whatever reason, he failed to report for a VA examination 
scheduled for him in August 2010.  Where entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2010).  As noted above, the case has been 
remanded by the Board on three separate occasions already.  The 
Board finds the Veteran has had an ample opportunity to 
participate effectively in the processing of his claim by VA.  
Accordingly, the Board finds VA has satisfied its duty to assist 
the Veteran in developing evidence pertinent to his claim.  
Adjudication of the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic or when a diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for disability first 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d). 

Additionally, for a Veteran who has served ninety (90) days or 
more of active service during a period of war or after December 
31, 1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) The existence of a present 
disability; (2) inservice incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred in or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 
2009).  The absence of any one element will result in denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed low back disability is the result 
of participation in combat and the combat provisions of 
38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept  determining whether medical or lay 
evidence may be considered, in other words, whether the evidence 
is admissible as distinguished from weight and credibility.  The 
former determines whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Competent lay evidence means any evidence not requiring that the 
claimant has specialized education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.  

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of the 
matter, the Secretary of VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. §§ 5107(b). 

A review of the service treatment records reflects that the 
Veteran was seen for a complaint of low back pain in May 1982 
after an episode of heavy lifting.  He was given a diagnosis of 
lumbosacral strain.  

Also, in April 1983 he was seen for a complaint of low back pain 
beginning when he was bent over working on his automobile the 
previous day.  He denied any history of back trouble.  
Examination resulted in an assessment of low back strain.  

When the Veteran returned the following day, he denied any 
improvement.  He was given an assessment at that time of 
paraspinous muscle spasm.  He was given medication and was to 
stay in bed for 72 hours.  

The report of the Veteran's discharge examination is not of 
record.  

However, the claims file contains a report of a National Guard 
enlistment examination of the Veteran in February 1989.  In his 
report of medical history made in conjunction with the 
examination, the Veteran described his current health as "good."  
He denied either having or having had any back-related 
difficulty.  Clinical examination at that time did not refer to 
complaints or findings indicative of the presence of a low back 
disability.  

The post service medical evidence includes a January 1995 
statement from an orthopedic and sports medicine clinic in Tyler, 
Texas.  It reflected that the Veteran reported that in June 1991 
he was operating a scraper which hit a pothole and resulted in 
the onset of low back pain.  He ultimately had back surgery in 
December 1992.   

The Veteran underwent fusion involving the low back in May 1995.  
The operative report referred to his having sustained an injury 
in June 1991.  The injury reportedly occurred when the heavy 
equipment he was operating (a large scraper) "bottomed out" 
twice.  He experienced an immediate onset of back pain.  Six 
months later he stated posterolateral fusion was created at the 
L5/S1 with bone grafting.  The Veteran was given a postoperative 
diagnosis in May 1995 of discogenic pain at the L4/S5 and L5/S1 
levels and spinal stenosis at the same levels.  

The claims file contains a statement from the Veteran dated in 
October 2005.  He essentially contended that the nature of his 
duties in service involved lifting heavy rounds, jumping out of 
trucks with back packs, and driving howitzers without seat 
cushions.  He states his back was weakened as a result of these 
activities long before he sustained the scraper accident.  He 
argues the post service accident on the scraper would not have 
been sufficient to jam his vertebrae that easily.  

The Veteran was accorded an examination by VA in August 2008.  
The claims file was reviewed by the examiner.  Following a review 
of the claims file and current examination, the examiner opined 
that "there was not enough evidence in the C file to indicate 
that his lumbar spine disc disease was caused by military active 
duty.  Therefore, his current low back condition is less likely 
than not related to his period of active service."  

In an addendum dated in March 2009, the examiner referred to the 
two episodes in service when the Veteran was seen for complaints 
with regard to the back and to the National Guard enlistment 
examination in February 1989.  The examiner opined that "it is 
not as least likely than not that current L-S 
problems/DDD/surgeries are related to military active duty 
according to his MRs [service medical records]." 

For whatever reason, the Veteran failed to report for a scheduled 
examination in August 2010.  

As a result of the Veteran's failure to report for examination, 
the Board is therefore forced to rely on the evidence that is of 
record.  That evidence is not probative in showing the presence 
of a chronic low back disability that could be attributed to the 
Veteran's military service, to include any incident of that 
service.  The Board is well aware the Veteran was seen on two 
separate occasions for complaints with regard to the back.  He 
was given a diagnosis of lumbosacral strain on one occasion in 
May 1982 and one of low back strain/paraspinous muscle spasm on 
an earlier occasion in April 1983.  It appears that these two 
incidents were representative of an essentially acute and 
transitory back problem because the Veteran was not seen or 
treated for any back concerns until years thereafter.  In fact, 
at the time of enlistment examination for the National Guard in 
February 1989, the Veteran made no reference to ever having 
injured his back and clinical evaluation of the musculoskeletal 
system at that time was entirely normal.  The Board has weighed 
the Veteran's statements as to continuity of symptomatology with 
regard to back problems since the service but finds his current 
recollections and statements made in connection with his claim 
for compensation benefits to be of less probative value than the 
absence of complaints or reports of treatment for years after 
service, and his previous statements made for treatment purposes.  
At the time of the National Guard enlistment examination in 
February 1989, several years after service discharge, the Veteran 
made no reference whatsoever to any back difficulties.  History 
recorded for treatment purposes in January 1995 referred to the 
Veteran having experienced low back pain following an incident in 
June 1991, a time several years following service discharge and a 
time after the 1989 examination referred to above.  

The Board acknowledges the Veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes through his senses.  Layno v. 
Derwinski, 6 Vet. App. 465, 470 (1994).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack  
credibility merely because it is not accompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to a service 
connection claim); Barr, 21 Vet. App. 303 (the Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or symptoms).

Although the Veteran asserts that he has had symptoms with regard 
to his back ever since service, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of a back disability after service separation.  Further, 
the Board concludes that the Veteran's assertion of continued 
symptomatology since active service, while competent, is not 
credible.  The Veteran's recently reported history of continued 
symptoms of back difficulty since service is inconsistent with 
the more contemporaneous lay and medical evidence of record.  
Again, as noted above, at the time of the 1989 examination, there 
was no history or complaints of symptoms of a back disability.  
Examination at that time did not identify a back abnormality.  
This is of  more probative value than the more recent assertions 
made a number of years after service separation.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994).  See also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  (Upholding a Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to subsequent 
assertions years later).

More probative value is also given to the comments from the VA 
physician who examined the Veteran in 2008 and expressed an 
addendum opinion in March 2009 that it was not as least likely 
than not that any current back disability is related to the 
Veteran's active service.  The physician had access to the entire 
claims file before expressing the opinion.  There is no contrary 
medical opinion of record.  Accordingly, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  Accordingly, 





the principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303 do not 
apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  


ORDER

Service connection for a chronic low back disability is denied.  



	                        
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


